 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 1 of 17 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

 TERESA STUEBBEN,

         Plaintiff,
 v.                                                                     CASE NO.: 3:21-CV-00929

 FORESIGHT CONSTRUCTION GROUP, INC.,

       Defendant.
 ____________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, TERESA STUEBBEN (“Stuebben”), by and through her undersigned counsel,

hereby files suit against Defendant, FORESIGHT CONSTRUCTION GROUP, INC. (“FCGI”), a Florida

corporation. In support thereof, Plaintiff alleges the following:

                                   JURISDICTION AND VENUE

       1.      This is an employment discrimination action brought under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e, et seq., as amended (“Title VII”); the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621, et seq. (“ADEA”) ; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)

(“EPA”); and the Florida Civil Rights Act of 1992, §760.01, Fla. Stat., et seq. (“FCRA”).

       2.      This Court has jurisdiction over the Title VII, ADEA and EPA claims pursuant to 28

U.S.C. §1331 as this is a civil action arising under the laws of the United States (Federal

Question). This Court also has supplemental jurisdiction over the FCRA state law claims

pursuant to 28 U.S.C. §1367, as those claims are so related to the federal law claims that they

form part of the same case or controversy.
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 2 of 17 PageID 2




       3.      Venue is proper in the Middle District of Florida, Jacksonville Division, pursuant

to 28 U.S.C. §1391(b) and Local Rule 1.04, because the unlawful employment practices alleged

were committed in Jacksonville, Duval County, Florida and because the Defendant operates

and does business in Jacksonville, Duval County, Florida.

                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

       4.      On or about May 13, 2021, Plaintiff timely filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”). A true and correct copy of the Charge of Discrimination is attached

hereto and incorporated herein as Exhibit A.

       5.      The EEOC issued a Notice of Right to Sue on July 29, 2021. A true and correct

copy of the EEOC’s Notice of Right to Sue is attached hereto and incorporated herein as Exhibit

B. This action is being filed within 90 days of Plaintiff’s receipt of the Notice of Right to Sue.

       6.      Plaintiff has exhausted all administrative remedies prior to the filing of this

lawsuit. All other conditions precedent to the commencement and maintenance of this action

have been satisfied or waived.

                                  STATEMENT OF THE PARTIES

       7.       Teresa Stuebben, a 56-year-old female, is an individual residing in Jacksonville,

Duval County, Florida.

       8.      Foresight Construction Group, Inc., is a Florida corporation doing business in

Alachua County, Florida. FCGI was Stuebben’s employer as defined by each of the laws under

which this action is being brought. At all material times, FCGI employed the number of

employees required by the laws under which this action is brought.


                                                  2
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 3 of 17 PageID 3




                                        STATEMENT OF FACTS

       9.      Stuebben was first hired by FCGI on August 8, 2019, as the Market Vice President

for northeast Florida.

       10.     In her position as Market Vice President, she was responsible for a seven-county

territory in northeast Florida and beyond.

       11.     In her position, she was fully responsible for oversight of the Jacksonville office

and its staff. An Operations Manager, along with approximately seven (7) other employees, all

reported to Stuebben. Stuebben was also responsible for resource management, monthly

reporting, hiring, firing and promoting employees and other various tasks related to the

operation of the Jacksonville office.

       12.     Stuebben’s main responsibility in her role of Market Vice President was to grow

the Jacksonville office and expand FCGI’s presence in the health care, education, and

commercial markets. At the time she was hired, the Jacksonville area only had approximately

three federal construction contracts.

       13.     Stuebben successfully executed her duties as Market Vice President as

demonstrated by the numbers for the Jacksonville office. In fact, there were over forty (40)

opportunities for construction contracts presented to FCGI as a result of Stuebben’s efforts.

       14.     For example, new contract opportunities she created include, but are not limited

to, St. Johns County Public Schools, Baptist Hospital, Florida Blue, and Duval County Public

Schools, Mayo Clinic, and an oncology building near Mayo Clinic that was to be a 4.5 million

dollar contract.




                                                3
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 4 of 17 PageID 4




       15.     Additionally, the two projects that Stuebben inherited upon her employment

were contracts that were either losing money or breaking even because of miscalculations on

estimates by the Gainesville office.

       16.     For year 2020, despite the COVID pandemic and the ensuing economic

downturn, the Jacksonville office was profitable. Other offices, run by younger male employees

were underperforming and were not profitable in 2020.

       17.     Upon information and belief, the Tampa office was an underperforming office

run by Rich Shannon (younger male). Further, upon information and belief, Rich Shannon,

despite having similar experience as Stuebben, was paid a significant higher salary than

Stuebben for doing the exact same job at a different location.

       18.     In fact, Stuebben had identified over 20 million in contracts for the year 2021 by

the second week of January 2021. This means that Stuebben would have far exceeded her goal

for the year 2021 had her employment continued.

       19.     Stuebben was the only female on the executive committee and her suggestions

and comments were very often met with defensiveness and hostility that was not expressed

toward younger males on the executive committee. Furthermore, during meetings and

retreats, Juan Segarra (President of FCGI) often ignored Stuebben and spent his time socializing

with the male employees, including Shannon.

       20.     On or about January 15, 2021, Stuebben was called into a meeting where she

was advised that her employment was being terminated. She was told that “too many things

had gone bad” but was not given any examples of what had gone bad despite asking for such

examples.



                                               4
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 5 of 17 PageID 5




       21.     She was also told that the numbers were “not what they had hoped.” However,

the underperforming offices run by younger men had much worse numbers than the

Jacksonville office.

       22.     Finally, Stuebben was told that she did not develop enough “federal business,”

despite the fact that she was hired only to develop business in the health care, education, and

commercial markets -- not the federal market.

       23.     The reasons given to Stuebben for her termination were false and merely pretext

for discrimination based on her sex and age.

       24.     Additionally, the only other female member of the executive committee was also

terminated under questionable circumstances in or about September 2019.

                                         COUNT I
                       GENDER DISCRIMINATION IN VIOLATION OF TITLE VII

       25.     Plaintiff adopts and incorporates by reference the allegations contained in one

through twenty-four above as if fully set forth herein.

       26.     Title VII prohibits discrimination based on gender in the terms and conditions of

employment.

       27.     Stuebben is female and a member of a protected class under Title VII.

       28.     Stuebben was qualified to perform her job, but she was subjected to an adverse

employment action when she was terminated.

       29.     Similarly situated male employees were treated more favorably than she was.

Specifically, Rich Shannon, the Market VP for the Tampa office, was retained when his office

was underperforming and losing contracts while Stuebben was terminated despite her office’s

profitability and the fact that she was exceeding her goals.

                                                5
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 6 of 17 PageID 6




       30.     FCGI cannot articulate a legitimate non-discriminatory business reason for

Stuebben’s termination. The reasons given for her termination were false and unworthy of

credence, and therefore are a pretext for unlawful gender discrimination.

       31.     As a direct and proximate result of the unlawful gender discrimination to which

Plaintiff was subjected, she was wrongfully terminated and has suffered damages, including

the loss of compensation, mental anguish and emotional distress, and loss of enjoyment of life.

She has also incurred, and will continue to incur, legal fees and costs associated with the

vindication of their rights.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay and other

economic damages, front pay, compensatory damages, costs, interest, and reasonable

attorney’s fees, along with such other relief as this Court deems just and proper.

                                     COUNT II
                   GENDER DISCRIMINATION IN VIOLATION OF THE FCRA

       32.     Plaintiff adopts and incorporates by reference the allegations contained in

paragraphs one through twenty four above as if fully set forth herein.

       33.     The FCRA prohibits discrimination based on gender in the terms and conditions

of employment.

       34.     Stuebben is female and a member of a protected class under the FCRA.

       35.     Stuebben was qualified to perform her job, but she was subjected to an adverse

employment action when she was terminated.

       36.     Similarly situated male employees were treated more favorably than she was.

Specifically, Rich Shannon, the Market VP for the Tampa office, was retained when his office

was underperforming and losing contracts while Stuebben was terminated despite her office’s

                                               6
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 7 of 17 PageID 7




profitability and the fact that she was exceeding her goals.

       37.     FCGI cannot articulate a legitimate non-discriminatory business reason for

Stuebben’s termination. The reasons given for her termination were false and unworthy of

credence, and therefore are a pretext for unlawful gender discrimination.

       38.     As a direct and proximate result of the unlawful gender discrimination to which

Plaintiff was subjected, she was wrongfully terminated and has suffered damages, including

the loss of compensation, mental anguish and emotional distress, and loss of enjoyment of life.

She has also incurred, and will continue to incur, legal fees and costs associated with the

vindication of their rights.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay and other

economic damages, front pay, compensatory damages, costs, interest, and reasonable

attorney’s fees, along with such other relief as this Court deems just and proper.

                                          COUNT III
                               VIOLATION OF THE EQUAL PAY ACT

       39.     Plaintiff adopts and incorporates by reference the allegations contained in

paragraphs one through twenty-four as if fully set forth herein.

       40.     The Equal Pay Act requires that men and women be given equal pay for equal

work in the same workplace. Specifically, the EPA provides that employers may not pay

unequal wages to men and women who perform jobs that require substantially equal skill,

effort, and responsibility, and that are performed under similar working conditions within the

same establishment.

       41.     Stuebben performed substantially similar work to Rich Shannon, her male

counterpart in the Tampa office, for less pay. In fact, Stuebben and Shannon held the exact

                                               7
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 8 of 17 PageID 8




same position with the same job duties and responsibilities.

       42.     Furthermore, based on the fact that Stuebben has several more years of

experience than Shannon, FCGI has no legitimate business reason to pay Shannon significantly

more than Stuebben.

       43.     As a direct and proximate result of receiving unequal pay for performing

substantially similar work than her male counterpart, Stuebben has suffered damages,

including the loss of compensation. She has also incurred, and will continue to incur, legal fees

and costs associated with the vindication of their rights.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, interest,

liquidated damages, and reasonable attorney’s fees, along with such other relief as this Court

deems just and proper.

                                          COUNT IV
                          AGE DISCRIMINATION VIOLATION OF THE ADEA

       44.     Plaintiff adopts and incorporates by reference the allegations contained in

paragraphs one through twenty-four as if fully set forth herein.

       45.     The ADEA prohibits age discrimination against employees who are age 40 or

older in any aspect of employment, including termination.


       46.     Stuebben was 55-years-old at the time she was terminated and, therefore, a

member of the protected group under the ADEA.

       47.     Stuebben was subjected to an adverse employment action when she was

terminated and she was qualified for her position at the time of her termination.

       48.     Stuebben was treated less favorably than her younger counterpart, Rich

Shannon, the Market VP for the Tampa office, who was retained despite his office

                                                8
 Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 9 of 17 PageID 9




underperforming and losing contracts. Stuebben was terminated despite her office’s

profitability and the fact that she was exceeding her goals.

       49.     Stuebben was replaced in the Jacksonville office with a substantially younger

male employee.

       50.     FCGI cannot articulate a legitimate non-discriminatory business reason for

Stuebben’s termination. The reasons given for her termination were false and unworthy of

credence, and therefore are a pretext for unlawful age discrimination prohibited by the ADEA.

       51.     As a direct and proximate result of the unlawful age discrimination to which

Plaintiff was subjected, she has suffered damages, including the loss of compensation, mental

anguish and emotional distress, and loss of enjoyment of life. She has also incurred, and will

continue to incur, legal fees and costs associated with the vindication of their rights.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay and other

economic damages, front pay, compensatory damages, costs, interest, and reasonable

attorney’s fees, along with such other relief as this Court deems just and proper.

                                          COUNT V
                          AGE DISCRIMINATION VIOLATION OF THE FCRA

       52.     Plaintiff adopts and incorporates by reference the allegations contained in

paragraphs one through twenty-four as if fully set forth herein.

       53.     The FCRA prohibits age discrimination against employees based on age in any

aspect of employment, including termination.


       54.     Stuebben was 55-years-old at the time she was terminated and, therefore, a

member of the protected group under the FCRA.

       55.     Stuebben was subjected to an adverse employment action when she was

                                                9
Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 10 of 17 PageID 10




terminated and she was qualified for her position at the time of her termination.

          56.    Stuebben was treated less favorably than her younger counterpart, Rich

Shannon, the Market VP for the Tampa office, who was retained despite his office

underperforming and losing contracts. Stuebben was terminated despite her office’s

profitability and the fact that she was exceeding her goals.

          57.    Stuebben was replaced in the Jacksonville office by a substantially younger male

employee.

          58.    FCGI cannot articulate a legitimate non-discriminatory business reason for

Stuebben’s termination. The reasons given for her termination were false and unworthy of

credence, and therefore are a pretext for unlawful age discrimination prohibited by the FCRA.

          59.    As a direct and proximate result of the unlawful age discrimination to which

Plaintiff was subjected, she has suffered damages, including the loss of compensation, mental

anguish and emotional distress, and loss of enjoyment of life. She has also incurred, and will

continue to incur, legal fees and costs associated with the vindication of their rights.

          WHEREFORE, Plaintiff demands judgment against Defendant for back pay and other

economic damages, front pay, compensatory damages, costs, interest, and reasonable

attorney’s fees, along with such other relief as this Court deems just and proper.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, TERESA STUEBBEN, respectfully prays for the entry of a judgment

in her favor, and against Defendant, FORESIGHT CONSTRUCTION GROUP, INC., for the following

relief:

          1.     Lost wages, compensation and other employment benefits caused by



                                                10
Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 11 of 17 PageID 11




Defendant’s unlawful actions;

       2.      Compensatory     damages     for      emotional   distress,   embarrassment     and

humiliation, loss of dignity, damage to his reputation, and related damages in an amount to be

determined by the jury;

       3.      Punitive damages in an amount to be determined by the jury;

       4.      Front pay in lieu of reinstatement;

       5.      Liquidated damages;

       6.      Prejudgment and post-judgment interest;

       7.      Reasonable attorney’s fees and costs in accordance with applicable law; and

       8.      Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues and counts in this Complaint so triable as a

matter of right.

DATED: September 15th , 2021

                                                      Respectfully submitted,


                                                      /s/ Deborah Frimmel
                                                      DEBORAH FRIMMEL, ESQ.
                                                      Florida Bar Number 93970
                                                      deborah@burruezolaw.com
                                                      docketing@burruezolaw.com
                                                      BURRUEZO & BURRUEZO, PLLC
                                                      911 Outer Road
                                                      Orlando, Florida 32814
                                                      Office: 407.630.6650
                                                      Facsimile: 407.754.2905

                                                      Attorney for Plaintiff Teresa Stuebben


                                               11
Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 12 of 17 PageID 12




                         EXHIBIT
                            A
             Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 13 of 17 PageID 13


                                                                                         Agency(ies)        Charge Number(s):
                     CHARGE OF DISCRIMINATION
     This form is affected by the Privacy Act of 1974. See Privacy Act Statement
                             before completing this form.
                                                                                         X FEPA
                                                                                         X EEOC
                                                                                                            510-2021-04246
                                            Florida Commission on Human Relations and EEOC

                                                                  State or local Agency, if any
Name (indicate Mr. Ms. Mrs.)                                                            Home Phone (Incl. Area Code)                Date of Birth
                                                                                   c/o Burruezo & Burruezo, PLLC
                         Ms. Teresa Stuebben                                                                                        July 13, 1965
                                                                                           (407) 754-2904
Street Address                                    City, State and ZIP Code

                                         1478 Riverplace Blvd., #204, Jacksonville, Florida 32814

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name:                                                                   No. Employees, Members       Phone No. (Include Area Code)
              Foresight Construction Group, Inc.                                              47                           (352) 335-6352
Street Address                                    City, State and ZIP Code
                                                  3917 NW 97th Blvd., Gainesville, FL 32606

Name                                                                         No. Employees, Members            Phone No. (Include Area Code)

Street Address                                    City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es))                                                    DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                         Earliest         Latest
 _ RACE __ COLOR X_ SEX _ RELIGION __ NATIONAL ORIGIN
                                                                                                                       January 15, 2021
 _     RETALIATION     X AGE _       DISABILITY    __OTHER (Specify below.)                             ___ CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attached extra sheet(s)):


I was initially hired by Foresight Construction Inc., (hereinafter “FCGI”) on or about August 8, 2019 as a Market Vice
President for North East Florida. I am female and fifty-five (55) years old.

For the year 2020, despite the COVID pandemic and the ensuing economic downturn, the Jacksonville office, run
by myself, was profitable. Other offices, run by younger male employees were underperforming in 2020.

On or about early January 2021, I provided to FCGI my work acquisition report, which contained prospective clients,
companies and contacts for which I held the sole relationship.

On or about January 15 ,2021 I was called into a meeting where I was advised that my employment was terminated,
I was told “too many things had gone bad” but was not given any examples of what had gone bad despite asking
for such examples. I was also told that the numbers were not what they had hoped. However, the underperforming
offices run by younger men had much worse numbers than the Jacksonville office. Finally, I was told that I did not
develop enough “federal” business, despite the fact that I was hired to develop business in the health care,
education and commercial markets, not the federal market.


                                                                             1

                                                                                                                   EEOC-MDO
                                                                                                                   Received 05/17/2021
            Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 14 of 17 PageID 14

The underperforming male employees are not subject to termination and are retained by FCGI despite their lack
of performance. Further, I was paid significantly less than the underperforming younger male employees despite
having more experience and superior overall performance on the job.

Prior to my termination, I had never been disciplined for any reason.

I believe I was discriminated against and terminated based on my sex (female) in violation of Title VII of the Civil
Rights Act of 1964, and the Florida Civil Rights Act of 1992. I am also a member of the protected group of persons
over the age of forty; I was treated less favorably than similarly situated significantly younger male employees, was
subjected to adverse employment action (termination), upon information and belief a substantially younger
person filled the position from which I was discharged and I am a qualified person to perform the job from which I
was discharged. As such, I believe I have been subjected to age discrimination in violation of the Age Discrimination
in Employment Act and the Florida Civil Rights Act. As a result of Foresight Construction Inc’s unlawful actions, I
have suffered an adverse employment action, monetary damages, emotional harm, and pain and suffering.
I want this charge filed with the EEOC, Florida Commission on Human Relations,       NOTARY – When necessary for State and Local Agency Requirements
and the local Agency, if any. I will advise the agencies if I change my address or
telephone number and I will cooperate fully with them in the processing of my
charge in accordance with their procedures.


I declare under penalty of perjury that the above is true and correct.               I swear or affirm that I have read the above charge and that it is true
                                                                                     to the best of my knowledge, information and belief.
                                                                                     SIGNATURE OF COMPLAINANT



05/13/2021                                                                           SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                            _________ _                              (month, day, year)
 Date                  Charging Party Signature

           EEOC FORM 5 (REV. 3/01)
           4818-6469-6041, v. 1




                                                                           2

                                                                                                                  EEOC-MDO
                                                                                                                  Received 05/17/2021
Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 15 of 17 PageID 15




                         EXHIBIT
                            B
         Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 16 of 17 PageID 16

 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Teresa Stuebben                                                                    From:   Miami District Office
        1478 Riverplace Blvd #204                                                                  Miami Tower, 100 S E 2nd Street
        Orlando, FL 32814                                                                          Suite 1500
                                                                                                   Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                                Telephone No.

                                                         George W. Ruggiano,
 510-2021-04246                                          Investigator                                                       (786) 648-5823
                                                                                        (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                              On behalf of the Commission


                                                     Jacqueline Gabriel for                                               07/29/2021
 Enclosures(s)                                                                  Paul Valenti                                      (Date Issued)
                                                                              District Director

 cc:          Charging Party’s Representative                                             Respondent’s Representative
              Deborah E. Frimmel, Esq.                                                    Amy R. Turci, Esq.
              BURRUEZO WORKPLACE LAW                                                      FORDHARRISON LLP
              911 Outer Road                                                              225 Water Street, Suite 710
              Orlando, FL 32814                                                           Jacksonville, FL 32202
       Case 3:21-cv-00929-BJD-JBT Document 1 Filed 09/15/21 Page 17 of 17 PageID 17
Enclosure with EEOC
Form 161-B (11/2020)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)


                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
